

EXHIBIT 10.3


FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT


This Amendment to the Employment Agreement, effective as of October 27, 2008
(the “Employment Agreement”), by and between AboveNet, Inc. (the “Company”) and
Joseph P. Ciavarella (the “Employee”) is effective as of January 25, 2011 (this
“Amendment”).


WHEREAS, the Company and the Employee are parties to the Employment Agreement,
whose term is scheduled to expire on November 16, 2011 (the “Term”);


WHEREAS, the parties wish to extend the Term of the Employment Agreement to
December 31, 2011;


WHEREAS, the parties also wish to clarify the terms of entitlement to the annual
bonus being earned over the calendar year performance period; and


WHEREAS, the parties also wish to include the Chief Operating Officer within the
list of persons to whom the Employee may be required to report;


NOW THEREFORE, the Employment Agreement is hereby amended as follows:


1.            Section 1(b) of the Employment Agreement shall read as follows:


(b) The term (the “Term”) of the Employee’s employment hereunder will commence
on the Effective Date and, unless sooner terminated as provided in Section 6
hereof, will terminate at the end of the day on December 31, 2011.  The Term
shall be automatically extended unless sooner terminated as provided herein, for
successive additional one-year periods, unless at least 120 days prior to the
end of Term, the Company or the Employee has notified the other that the Term
will not be extended.


2.           The first sentence of Section 2(a) of the Employment Agreement is
hereby amended by inserting the phrase “or, alternatively at the discretion of
the Chief Executive Officer, the President or Chief Operating Officer of the
Company (the “Superior”)” in place of “or alternatively, at the discretion of
the Chief Executive Officer, the President of the Company (the “Superior”).”

 
 

--------------------------------------------------------------------------------

 

3.           Section 3(b) of the Employment Agreement shall read as follows:


In addition to the Base Salary set forth in Section 3(a) hereof, the Employee
will have an annualized bonus targeted at 35% of Base Salary (as in effect on
December 31 of the applicable year) based on performance against the Company’s
EBITDA plan and other bonus targets set by the Compensation Committee of the
Board of Directors (the “Bonus Plan”).  In the event that the Employee is
employed on December 31 of the calendar year in which the bonus is being earned,
the Employee shall be entitled to receive the bonus payable with respect to such
year, which bonus shall be determined following the close of such year and in
all events paid by March 15th following the close of such year.


4.           All other provisions of the Employment Agreement shall remain in
force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Employment Agreement as of the date first set forth above.
 

ABOVENET, INC.          
 
By:
/s/ Robert Sokota       Name: Robert Sokota      
Title: SVP and General Counsel
            EMPLOYEE            
/s/ Joseph P. Ciavarella
   
Joseph P. Ciavarella
 


 
2

--------------------------------------------------------------------------------

 
 